NO. 12-07-00144-CR

NO. 12-07-00145-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



HERMAN D. LIGGINS, JR.,§
	APPEALS FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Herman D. Liggins, Jr. appeals his conviction for burglary of a habitation and his conviction
for burglary of a building.  Appellant's counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  We affirm.

Background
	Appellant pleaded guilty to burglary of a habitation and burglary of a building.  Appellant
also pleaded true to two enhancement paragraphs included in the indictment for each offense.  The
paragraphs related to two previous felonies committed by Appellant.  There was no agreement
between Appellant and the State as to the appropriate punishment for the charged offenses. 
However, the State had agreed to recommend to the trial court that Appellant's sentences run
concurrently with each other, with the sentence of an additional offense, unrelated to these appeals,
and with an additional sentence being served following a parole revocation.  The trial court found
Appellant guilty of both offenses and sentenced Appellant to life imprisonment for the burglary of
a habitation offense and twenty years of imprisonment for the burglary of a building offense.  This
appeal followed.

Analysis Pursuant to Anders v. California
	Appellant's counsel filed a brief in compliance with Anders v. California and Gainous v.
State.  The brief shows that Appellant's counsel diligently reviewed the appellate record and
considered the applicable law and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated.  In compliance with Anders, Gainous,
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant's brief presents a
chronological summation of the procedural history of the case and further states that Appellant's
counsel is unable to raise any arguable issues for appeal. (1) We have likewise examined the record for
reversible error and have found none.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).

Conclusion
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant's counsel's motion for leave to withdraw
is hereby granted and the trial court's judgments are affirmed.
Opinion delivered June 25, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.





 


(DO NOT PUBLISH)
1.  Counsel for Appellant certified in his motion to withdraw that he provided Appellant with a copy of this
brief.  Appellant was given time to file his own brief in these causes.  The time for filing such a brief has expired and
we have received no pro se brief.